DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-5, 9-14, and 18-21, the cancellation of claims 8, 16, and 17, and the addition of new claims 22-24 filed September 22, 2020.  Claims 6, 7, and 15 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door position sensor, recited in claims 22-24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 1, 9, 11, 18, 19, and 21 are objected to because of the following informalities:  
In regards to claim 1, line 9, the phrase “the latchbolt is engaged with the door strike assembly” should be changed to “the latchbolt assembly is located in a position relative to the door strike assembly in which the latchbolt can engage the door strike assembly,” in line 10, the phrase “the magnetic field provided” should be changed to “the magnetic field generated” so as to coincide with the language used in line 8 of the claim, and in lines 11 and 12, the phrase “of the door strike assembly and provides an indication that the latchbolt is engaged with the door strike assembly” should be changed to “of the door strike assembly, and thereby provides an indication that the latchbolt assembly is located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly.”
In regards to claim 9, lines 3 and 4, each instance of the word “provided” should be changed to “generated” so as to coincide with the language used in claim 1, and in lines 3 and 5, each instance of the word “detected” should be changed to “sensed” so as to coincide with the language of claim 1.
In regards to claim 11, lines 9-13 should read as follows: “a magnetic field sensor when the latchbolt assembly is located in a position relative to the door 
In regards to claim 18, line 3, the phrase “to engage the latchbolt” should be changed to “to engage with the latchbolt,” and lines 7-11 should read as follows: “sensing a presence of the generated magnetic field with a magnetic field sensor, and thereby providing an indication that the latchbolt assembly is in a position relative to the door strike assembly in which the latchbolt can be engaged with the door strike assembly; and providing an alert when the presence of the generated magnetic field is not sensed by the magnetic field sensor.”
In regards to claim 19, line 1, the phrase “the providing step” should be changed to “the providing the door strike assembly step” to distinguish this step from the “providing an alert” step in claim 18.
In regards to claim 21, line 2, the phrase “a latchbolt” should be changed to “the latchbolt.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-14, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 7-12, claim 11, lines 7-13, and claim 18, lines 7-9, the claim language suggests that the magnetic field sensor senses the position of the latchbolt such that it is engaged with the door strike assembly, which is not supported by the specification.  Per the specification, the magnetic field sensor senses whether the door strike assembly is present by sensing the magnetic field generated by the magnetized ferromagnetic material of the door strike assembly or senses the magnetic field generated by the magnetized ferromagnetic material when the sensor is located in a position to cooperate or sense the magnetic field, see Paragraphs 25 and 32.  The magnetic field sensor of applicant’s device does not sense or determine a position of the latchbolt as claimed, but senses the magnetic field generated by the magnetized ferromagnetic material when the latchbolt assembly is located in a position relative to the door strike assembly in which the latchbolt can or is capable of engaging the door strike assembly.  The claims will be examined as supported by the specification, and reflected the in claim objections above.  The examiner would like to note that the term aligned has been examined with the definition “to be or come into precise adjustment or correct relative position,” as set forth in the rejection of claim 1 under 35 U.S.C. 112(b) in Paragraph 6 of the Final Office Action.
In regards to claim 2, lines 3 and 4, claim 14, lines 3-5, and claim 19, lines 6-8, it is unclear how the magnetized ferromagnetic material of the door strike assembly is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 9, 11, 12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker et al. (US-7469942).
In regards to claim 1, Whitaker et al. discloses a locking device assembly for a door 92 located at a door frame 94, the locking device assembly comprising: a door strike assembly 96 located at the door frame (Figure 5), the door strike assembly including a magnetized ferromagnetic material 130; and a latchbolt assembly 20 located at the door (Figure 5), the latchbolt assembly includes a latchbolt 82 and a magnetic field sensor 128; wherein the magnetized ferromagnetic material of the door strike assembly generates a magnetic field (Col. 8, lines 42-51) that is “aligned” or correctly positioned relative to the magnetic field sensor to cooperate with the magnetic field sensor when the latchbolt assembly is located in a position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (Figure 5 and Col. 8, lines 42-51); and wherein the magnetic field sensor senses the magnetic field generated by the magnetized ferromagnetic material of the door strike assembly, and thereby provides an indication that the latchbolt assembly is located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (provides an indication or signal, Col. 8, lines 42-51).
In regards to claims 2, 3, and 14, Whitaker et al. discloses that the door strike assembly includes a strike frame (portion at reference character 96, Figure 5) and a rod 98, wherein the magnetized ferromagnetic material of the door strike assembly is aligned with the rod (see Figure 5, Version 1 below, with at least a portion of the magnetic ferromagnetic material “forming a line” with the rod, the line shown as a 

    PNG
    media_image1.png
    724
    770
    media_image1.png
    Greyscale

In regards to claim 9
In regards to claims 11 and 12, Whitaker et al. discloses a door strike assembly located at a door frame 94 configured to engage a locking mechanism 20 located at a door 92, the door strike assembly comprising: a strike frame (portion at reference character 96, Figure 5); and a rod 98; wherein the locking mechanism includes a latchbolt 82 aligned with the strike frame (aligned or “forming a line” with at least a portion of the strike frame and the rod as shown with a dashed line in Figure 5, Version 2 below); and wherein the strike frame includes a magnetized ferromagnetic material 130, the magnetized ferromagnetic material generates a magnetic field that is “aligned” or correctly positioned relative to a magnetic field sensor 128 to cooperate with the magnetic field sensor when the latchbolt assembly is located in a position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (Figure 5); and wherein the magnetic field sensor senses the magnetic field generated by the magnetized ferromagnetic material and provides an indication that the latchbolt assembly is in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (provides an indication or signal, Col. 8, lines 42-51).

    PNG
    media_image2.png
    719
    764
    media_image2.png
    Greyscale

In regards to claim 18, Whitaker et al. discloses a method of identifying a security condition of a door 92 including an attached latchbolt assembly 20 including a latchbolt 82, the method comprising: providing a door strike assembly 96 configured to engage with the latchbolt of the latchbolt assembly (Figure 5), wherein the door strike assembly is configured to be located at a door frame 94; generating a magnetic field with a magnetized ferromagnetic material 130 of the door strike assembly (Col. 8, lines 42-51); sensing a presence of the generated magnetic field with a magnetic field sensor 
In regards to claim 19, Whitaker et al. discloses that the providing the door strike assembly step includes providing the door strike assembly with a strike frame (portion at reference character 96, Figure 5) and a rod 98, and wherein the strike frame includes the magnetized ferromagnetic material that generates the magnetic field (Figure 5), and wherein the magnetized ferromagnetic material is in alignment with the rod (see Figure 5, Version 1 on Page 8 of the current Office Action, with at least a portion of the magnetic ferromagnetic material “forming a line” with the rod, the line shown as a dashed line).
In regards to claim 20, Whitaker et al. discloses that the providing the alert step indicates that the door strike assembly is missing from the door frame (if the door strike assembly is not located on the door frame when the door is closed, then the sensor has no magnetic field to detect, and therefore, the lack of an alert would signal to the user that the door is still in an open condition, even when it is closed, Col. 8, lines 42-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Nunez et al. (US Pub. No. 2014/0292001).  Whitaker et al. discloses the locking device assembly as applied to claims 1-3, 11, 12, and 14 above, with the strike frame including a front portion (see Figure 5, Version 3 below) configured to support the rod, and a back portion configured to be located adjacent to the door frame (see Figure 5, Version 3 below).  Whitaker et al. fails to disclose that the strike frame includes a cavity, and that the back portion defines an opening to provide access to the cavity, with the magnetized ferromagnetic material being located within the cavity.  Nunez et al. teaches a strike assembly 54 (Figure 11) that includes a back portion (surface at reference character 54, Figure 11) and a cavity 62, wherein the back portion defines an opening to provide access to the cavity (opening in the surface of the back portion that is aligned with the cavity and through which magnetized ferromagnetic material 58 is passed to locate the magnetized ferromagnetic material in the cavity, Figure 11 and Paragraph 59).  Nunez et al. further teaches that a magnetized ferromagnetic material 58 is located within the cavity (Figure 11 and Paragraph 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cavity and associated opening in the back portion of the strike frame of Whitaker et al. for reception of the magnetized ferromagnetic material so as to provide protection to the magnetized ferromagnetic material and provide a more aesthetically pleasing door strike assembly.

    PNG
    media_image3.png
    729
    826
    media_image3.png
    Greyscale

Claim 10 is/are rejectedWhitaker et al. (US-7469942) in view of Carlson (US Pub. No. 2016/0027272).  Whitaker et al. discloses the magnetic field sensor, but fails to specify that the sensor includes an adjustable magnetic field sensitivity.  Carlson teaches a magnetic field sensor 26 that includes an adjustable magnetic field sensitivity (Paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the sensor includes an adjustable magnetic field sensitivity so as to enhance the versatility of the device.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Modi et al. (US Pub. No. 2016/0189531).  Whitaker et al. discloses a sensor 128 located adjacent to a latchbolt 82 of the latchbolt assembly (Figure 5), but fails to specify that the sensor is a magnetometer.  Modi et al. teaches a magnetometer that detects a magnetic field from a magnet (Paragraph 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the sensor is a magnetometer since a magnetometer is a well-known type of magnetic sensor, and the selection of any of the known equivalents to the magnetic sensor of Whitaker et al. would be within the level of ordinary skill in the art.
Claims 222-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Gwozdz (US-4148001).  Whitaker fails to specify that the assembly includes a door position sensor configured to determine or sense a position of the door relative to the door frame.  Gwozdz teaches a door position sensor 9 located at the hinge connection of a door 1 to a door frame 5 and configured to determine or sense a position of the door relative to the door frame (Col. 1, lines 3-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a door position sensor at the hinge connection of the door and the door frame of Whitaker et al. so as to provide a secondary or possible back up sensor to determine the position of the door in case the magnetic field sensor of Whitaker et al. malfunctions or does not provide an accurate position of the door.
Response to Arguments
In regards to applicant’s remarks filed September 22, 2020 concerning the amended language of claims 1, 11, and 18 and the Whitaker et al. reference, applicant is referred to the rejections of claims 1, 11, and 18 under 35 U.S.C. 112(b) set forth above and based on the amended language argued by applicant.  Specifically, the magnetic field sensor of applicant’s device does not sense or determine the position of the latchbolt, i.e. its engagement with the door strike assembly, but senses the magnetic field generated by the magnetized ferromagnetic material of the door strike assembly when the magnetic field sensor is in a position relative to the door strike assembly to sense the magnetic field of the magnetized ferromagnetic material.  As set forth above in the rejections of claims 1, 11, and 18 under 35 U.S.C. 102(a)(1) with Whitaker et al., the magnetic field sensor of Whitaker et al. senses the magnetic field of the magnetized ferromagnetic material of the door strike assembly when the latchbolt assembly, having the magnetic field sensor, is located in a position relative to the door strike assembly such that the magnetic field sensor cooperates with or senses the magnetic field, with the latchbolt being capable of engaging with the door strike assembly when the latchbolt assembly is in this position.  Therefore, the rejections under 35 U.S.C. 102(a)(1) are maintained.
In regards to applicant’s remarks on pages 11 and 12 regarding the “providing an alert” limitation of claim 18 and the Whitaker et al. reference, applicant is referred to the interpretation of the Whitaker et al. reference applied to claim 18 above.  The alert of claim 18 is not required to be an electrical signal or electrical alert.  The absence of the signal to the door monitoring system of Whitaker et al. that the magnetized ferromagnetic material is sensed by the magnetic field sensor could be an “alert” or indication to a user that the door is not closed.  Therefore, the lack of a signal is considered as an alert to the user that the door is not closed, and the language of Whitaker et al. in Col. 8, lines 42-51 supports this interpretation.  
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous office action are withdrawn, however, in light of applicant’s further amendments to the claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 17, 2021